—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 4, 1996, convicting him of criminal sale of a controlled substance in the third *461degree and attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s argument, his sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining arguments are without merit (see, 22 NYCRR 670.6 [a]; People v Wright, 56 NY2d 613; Cuyler v Sullivan, 446 US 335; People v Adams, 247 AD2d 819). Ritter, J. P., Thompson, Altman and Friedmann, JJ., concur.